 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings, and upon the entire record, the TrialExaminer makes the following:CONCLUSIONS OF LAW1.Mission ManufacturingCompany isan employerwithinthe meaning of Section2(2) of the Act andis engaged in commercewithinthe meaningof Section 2(6) and(7) of the Act.2.Lodge 12 and Lodge 2007 of District37, InternationalAssociation of Ma-chinists,AFL-CIO,are labor organizations within the meaningof Section 2(5)of the Act.3.Respondent has refused to bargaincollectively by excluding the aforementionedlabor organizations fromthe grievance procedure when they were the statutoryrepresentatives of the employeesand has thereby violated Section 8 (a) (1) and (5)of the Act.4.Respondent has not otherwise refused tobargain collectivelyin violation ofSection 8(a)(5) of the Act.5.Respondent has not discriminated against employees in violationof Section8 (a) (3) of the Act.[Recommendations omitted from publication.]Falstaff Brewing CorporationandOscar GerakBrewers and Maltsters Local Union No. 6, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaandOscar Gerak.CasesNos.14-CA-0174 and 14-CB-789. July 25, 1960DECISION AND ORDEROn February 11, 1960, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and briefs in supportthereof.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediateReport, the exceptions and briefs, and the entire record in thecases, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, except as modified herein.2'Inasmuch as the record,exceptions, and briefs adequately present the issues and posi-tions of the parties,the Respondent's requests for oral argument are denied.2At one point in his Intermediate Report, the Trial Examiner states:"[A]s in allproceedings charging unlawful discrimination under the statute,the question iswhether128 NLRB No. 39. FALSTAFF BREWING CORPORATION295ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Respondent Falstaff Brewing Corporation, St. Louis, Missouri,its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discharging employees because they have protested the conductof union officers to the Teamsters Monitors or otherwise engaged inconcerted union activities.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organiaztion as a condi-tion of employment as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Oscar Gerak immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority or other rights and privileges.(b) Jointly and severally with the Respondent Union make OscarGerak whole for any loss of pay he may have suffered by reason of thediscrimination against him in the manner set forth in the section ofthe Intermediate Report entitled "The Remedy."(c)Preserve and upon request, make available to the Board or itsagents for examination and copying all payroll records, social securitypayment records, timecards, personnel records and reports, and allother records necessary to analyze and compute the amount of backpaydue under the terms of this Order.(d)Post copies of the notice attached to the Intermediate Reportmarked "Appendix A," 3 at its principal office and at each of the twoor not the record as a whole supports the affirmative allegation of the complaint . . ..[Emphasis supplied.]Insofar as this statement may suggest that the standard of proof required of theGeneral Counsel is less than that imposed by the Act,we do not adopt it. The standardto be met has been stated clearly and succinctly thusly : "In every case, a violation oftheAct must be proved by the General Counsel by thepreponderance of the evi-dence . . . ."[Emphasis supplied.]Glen Raven Silk Mills,Inc,101 NLRB 239, enfd.as modified 203 F. 2d 940(CA. 4).The Trial Examiner,in referring to Light's beating of Gerak,submitted the followinggratuitous observation* ". . . granting,as I certainly do, that he[Gerak] also deserveda good punch in the nose....Mindful of our responsibilities and duties of ajudicial nature,we cannot align ourselves with remarks which characterize the recipientof a beating as "deserving"of such brutality3 This notice is amended by substituting for the words"The Recommendations of aTrial Examiner"the words"A Decision and Order" In the event that this Order is 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDplants it operates in the city of St. Louis, Missouri.Copies of saidnotice, to be furnished by the Regional Director for the FourteenthRegion, shall, after being duly signed by Respondent Company, be,posted by it immediately upon receipt thereof and maintained for atleast 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent Company to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Post at the same places and under the same conditions as setforth in (d) above, as soon as they are forwarded by the RegionalDirector, copies of the notice attached to the Intermediate Reportmarked "Appendix B."(f)Mail to the Regional Director for the Fourteenth Region signedcopies of said notice attached to the Intermediate Report marked"Appendix A" for posting by the Respondent Union at its businessoffice and meeting hall in St. Louis in places where notices to membersare customarily posted.Copies of said notice, to be furnished by theRegional Director, shall, after being signed as provided above, beforthwith returned to the Regional Director for such posting.(g)Notify the Regional Director for the Fourteenth Region, inwriting, within 10 days from the date of receipt of this Order, whatsteps it has taken to comply herewith.B. Respondent Brewers and Maltsters Local Union No. 6, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, its officers, representatives, agents,successors, and assigns, shall :1.Cease and desist from :(a)Causing, or attempting to cause Falstaff Brewing Corporation,its officers, agents, successors, or assigns, to discharge employees forprotesting the conduct of union officers to the Teamsters Monitors orotherwise engaging in concerted union activities in violation of Sec-tion 8 (a) (3) of the Act.(b) In any like or other manner, restraining or coercing employeesof the said Company or any employee member of Respondent Unionin the exercise of rights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized by Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which we find will effectu-ate the policies of the Act :(a)Notify the Company in writing that it withdraws all objectionto the employment of Oscar Gerak, with copy to Oscar Gerak indi-enforced by a decree of a United States Court of Appeals, there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order " FALSTAFF BREWING CORPORATION297vidually, and that it requests the Company to offer him immediateand full reinstatement to his former or substantially equivalentposition.(b) Jointly and severally with the Respondent Company makeOscar Gerak whole for any loss of pay he may have suffered by reasonof the discrimination against him in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy."(c)Post at its business office and meeting hall in St. Louis, Missouri,and all other places where notices to members of the RespondentUnion are customarily posted, copies of the notice attached to theIntermediate Report marked "Appendix B." 4 Copies of said notice,to be furnished by the Regional Director for the Fourteenth Region,shall, after being duly signed by the representative of RespondentUnion, be posted immediately upon receipt thereof and maintainedby it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to the members are customarily posted.Reasonable steps shall be taken by the Respondent Union to insurethat said notices are not altered, defaced, or covered by any othermaterial.(d)Post at the same places and under the same conditions, as setforth in (c) above, as soon as forwarded by the Regional Director,copies of the notice attached to the Intermediate Report marked"Appendix A."(e)Mail to the Regional Director for the Fourteenth Region signedcopies of said notice attached to the Intermediate Report marked"Appendix B," for posting by the Respondent Company at its princi-pal office and at each of the two plants it operates in the city of St.Louis, Missouri, where notices to its employees are customarily posted.(f)Notify the Regional Director for the Fourteenth Region, inwriting, within 10 days from the date of this Decision and Order,what steps it has taken to comply herewith.See footnote 3.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,with all parties represented, was heard before the duly designatedTrial Examiner in St. Louis, Missouri,on December 14 and 16, 1959,on separatecomplaints,consolidated for purpose of hearing,against Falstaff Brewing Corpora-tion,herein called the Company or the Respondent Company, and against Brewersand Maltsters Local Union No. 6, affiliated with International Brotherhood of Team-sters,Chauffieurs,Warehousemen and Helpers of America, herein called the Unionor the Respondent Union, and on answers duly filed by each of the Respondents.The main issue litigated was whether the Respondent Union had violated Section8(b)(1)(A)and (2) of the Act and whether the Respondent Company had violatedSection 8(a)(3) and(1).A brief from the General Counsel was received by theTrial Examiner after the close of the hearing.Upon the entire record,and from my observation of the witnesses,Imake thefollowing: 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS AND CONCLUSIONSI.THE BUSINESSOF THE COMPANYFalstaff Brewing Corporation is a Delaware corporation, with its principal officeat St. Louis, Missouri, where it operates breweries.In connection with the operationof its said breweries, the Company annually purchases commodities shipped to itdirectly from points and places outside the State of Missouri, valued at an amountin excess of $50,000, and annually ships beer directly from said breweries to pointsand places outside the State of Missouri valued at an amount in excess of $50,000.I find that the Company is engaged in commerce within the meaning of the Act,and that it will effectuate the policies of the Act to exercise jurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDThe complaints allege, the answers admit, and I find that Brewers and MaltstersLocal Union No. 6, affiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. A picture of the caseGerak, the Charging Party, an employee of the Company for 13 years, was dis-charged on June 4, 1959.He was always classified a utility brewer, and had longfelt aggrieved for having been denied any opportunity to progress into the classi-fication of brewer with its seniority prerogatives and financial advantages in a sea-sonal industry.He placed the blame for this situation primarily upon RespondentLocal 6, which has long represented all brewery employees with the Falstaff Com-pany, and Robert Lewis, its secretary-treasurer.On May 18, 1959, Gerak, and twoother utility brewers, wrote a letter to the Teamsters Monitors in Washington, D C ,requesting that they "force Local 6 to represent us fairlyThe basic contentionof the General Counsel in this case is that Lewis, in retaliation against Gerak forhaving attempted to curb his authority over the affairs of Local 6, caused theCompany to discharge him.The Company defends affirmatively on the groundthat it discharged Gerak for just cause, independent of any union consideration.TheUnion defends primarily on the ground that it brought no pressure whatsoeverupon the Company, but rather that the secretary-treasurer's primary interest wasto prevail upon other union members to get along with Gerak, and to make itpossible for him to continue in employment.The testimony and exhibits can be said to place the "facts" into two categories.First, there are those as to which no question is raised, either because the partiesagree, or because the testimony of both General Counsel's witnesses and witnessesfor the Respondents is not in conflict, or because direct testimony is not only uncon-tradicted, but also plausible and credible on its face. Second, there are facts restingupon testimony of witnesses for the Respondents which is open to question becausetheir testimony is not internally consistent or mutually in accord, because the storyof individual witnesses at times seems inherently incredible, or because the oral testi-mony is in conflict with the extended prior affidavit of the personnel manager of theCompany.For purposes of clarity, therefore, I will set out first those facts as towhich no question is or can be raised.B. The unquestioned evidenceLocal 6 has a membership that varies between 1,250 and 1,500 members, andRobert Lewis has been its secretary-treasurer for the past 14 years.Although thereis a full slate of constitutionally and periodically elected officers, Lewis agreed withhis counsel on the record that he was ",the top as far as head of Local 6" is con-cerned.For collective-bargaining purposes, he is the chairman of a joint boardof brewery workers-a group consisting of four Teamsters locals for brewery work-ers in St. Louis, Missouri.He heads up the negotiating team, and handles griev-ances for Local 6.He referred to Local 6 several times during his testimony as"my organization."On one occasion after Gerak's discharge, while addressing thefullmembership of the local at a regular monthly meeting, Lewis ridiculed thecharges which the employees had placed in the hands of the Monitors as an attemptto label him a "dictator."He admitted he then found occasion to say to them: "Itold them that at times democracy can become rather sickening."On April 17, 1959, Lewis caled at the plant and asked the union steward to bringGerak to an outside door near an alley. In the presence of Van Hoogstra^at, the FALSTAFF BREWING CORPORATION299leadman, and Light, a shop delegate, Lewis accused Gerak of speaking ill of himamong union members and proceeded to berate him for several minutes in ex-tremely offensive language.He said he would "break his God damn head." Light,called by the Union and corroborated by Gerak, agreed Lewis used diversified andextended profanity.No one else spoke a word, and Gerak returned to work.Pink lilies do not sprout out of Gerak's mouth either.He said he once heard anunidentified man voice an ugly and very dirty phrase about the father of a fellowworker, Mr. Light, Jr., the shop delegate mentioned above.After inquiring aroundto learn its meaning Gerak admittedly went about the plant repeating the phraseand applying it to Light's father in conversation with a number of workmen. Earlyon the morning of May 4, a union steward, Caselli, asked Gerak to accompany himto the washhouse, a room used primarily for rest or posting of notices and in whichvery little work was done.To reach it, he and Gerak traversed a number of rooms.Light, who was already in the washhouse at the time, had told Caselli that he wishedto speak to Gerak, that he was "going to have it out with him." In the washhouseCaselli told Gerak he must appear before the Union's executive board, Gerak insistedhe was entitled to written notice, and Caselli said he would inquire of Lewis whatthe regulations were.At that point, Light stepped up to Gerak and confronted himwith the slander Gerak had voiced about his father.Caselli stepped away a fewpaces and Light thereupon viciously struck Gerak in the face, beating him to theground.Caselli helped Gerak to his feet, his face bleeding.Without further ado,the three left the washhouse and returned to their work.Gerak informed his lead-man that he was leaving and went home.His departure and the attack upon himwere reported to the plant superintendent, Kavanaugh, that same morning.Later that morning, Gerak went to a hospital to have his nose X-rayed.He stayedaway from work until May 13, when he returned and worked a full day. There isno indication that on that day there was any difficulty between Gerak and any otheremployees.On the morning of May 14, on his way to work, Gerak felt a coldcoming on and instead went to his sister's house, she living near Gerak's doctor.Thedoctor came to see him there, and found him suffering from a virus condition.Gerak's sister called the plant and reported her brother ill.Gerak eventually wenthome, and a medical certificate shows that at least for a period of 1 week thereafterhe was under a doctor's care.On May 18, Gerak and two other utility brewers, Link and Pond, wrote a two-page letter to the Teamsters Monitors in Washington.The letter asked the Monitors"to investigate and correct the situation which we feel is a disgrace to decent union-ism," on behalf of over 300 members of Local 6. It blamed the Union for prevent-ing "utility brewers" from progressing to "brewer" status notwithstanding they per-formed the same work, paid the same union dues, and held utility brewer statusfor many years. It ended by saying "we are asking you to look into this matterand force Local 6 to represent us fairly. Bob Lewis has threatened to kill any manwho goes to the Labor Board about this. ..The letter was sent to Messrs.Martin F. O'Donaghue, Daniel Maher, and Godfrey Schmidt, 831 Teamster Build-ing, International Brotherhood of Teamsters,Washington, D.C., with copies toJames R. Hoffa, general president of the International Teamster Brotherhood, andtoHarold J. Gibbons, president of Joint Council 13 of the International TeamsterBrotherhood in St. Louis, Missouri.Robert Lewis a a trustee of Joint Council 13.On the evening of May 26, Pucci, the Company's personnel manager, telephonedGerak at his sister's home.He inquired after his health and asked when Gerakwould be able to return for work.He advised Gerak the latter was entitled towelfare benefits under the contract because of his illness, and asked whether Gerakhad filed the necessary claim papers.He also arranged with Gerak that he shouldreturn to work Monday morning. June 1, with the understanding that Gerak wouldadvise the assistant brewmaster, Miller, if by Monday he was still unable to come in.Pucci thereupon mailed to Gerak the necessary forms for the sick benefit payments;he then told Miller to schedule Gerak for work on June 1.Gerak did not return on Monday.He next heard from the Company when hereceived a discharge notice dated June 4.The letter said only "the decision todischarge you is the result of an investigation of several undesirable matters whichwere brought to our attention during your absence."There is no contention thatGerak's absence was in any way the cause of his discharge.C. The questionable evidence relating to the Company's reason for the discharge andtheRespondent Union's participation in that decisionThe Company's personnel manager and the Union's secretary-treasurer discussedGerak's continued employment with the Company in a telephone conversation onMay 28. Precisely what was said at that time was much disputed at the hearing. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition,Kavanaugh and Pucci testified concerning certain conversations thattook place between them,and which,according to the Respondents,prove the dis-charge had nothing to do with Gerak's complaint respecting Lewis or his letter tothe Monitors.It is the testimony concerning these intra-Company, or inter-Respond-ents' conversations,as it were,which must support, if possible, the affirmativedefenses.Kavanaugh testified that when he learned, on the morning of May 4, of the"fight," he called Steward Caselli to his office, and that the latter denied any knowl-edge about it.Kavanaugh then asked his assistant,Miller, to investigate, andMiller later reported;exactly when,Kavanaugh was vague.First he said it wasabout 3 weeks, later 2 or 3 weeks-maybe a month-maybe 1 week.Finally, con-fronted with his prior affidavit,he said Miller reported 10 days later.AccordingtoKavanaugh,Miller reported that the men complained of Gerak's dangerouscarelessnesswith important valves, that Gerak had made derogatory statementsabout others, and that he had been a general agitator:"Thatis roughly what hebrought in to me."Nothing was put in writing.Miller did not testify.Kavanaugh continued that this information caused him to decide then and thereto discharge Gerak.Again he vacillated as to how long it took him to do anythingabout it.Finally, he said that about May 26 he spoke to Pucci, the personnel man-ager, about the matter.He advised Pucci what Miller had reported and "told himto take action to protect the Company."He used this phrase to avoid the directquestion whether he told Pucci to discharge the man.His tesitmony was also thathe wished to protect the Company against an undesirable"character,"and that histalkwith Pucci was equivalent to discharge instructions.Kavanaugh stated un-equivocally that no one from the Respondent Local asked him to discharge Gerakor influenced his decision in any way.Pucci was called as a witnessby theGeneral Counsel.During his examinationhe was shown a 15-page affidavit which he had signed on August 10, 1959, tellingthe story of the pertinent events.Pucci acknowledged the affidavit,which he admittedsigning and understanding to have been a sworn statement.As will appear below,his oral testimony was at many critical points in sharp conflict with his earlier affi-davit.At many points he revealed a studied effort to shade the meaning of wordsappearing in the affidavit, to add or detract from its affirmative wording by suggestedinuendos intended to impart a contrary meaning, and,in substance,to nullify itssignificant effect.Although insisting that the affidavit did not set forth his exactwords, and that he had a further conversation with the Labor Board investigatoron a later occasion, when he made other,different statements to him, Pucci ad-mitted that what appeared in his affidavit was true.'In view of his official positionas personnel manager of two plants,of the direct conflict between his testimonyand important parts of his earlier affidavit,and of his admission of the truth ofthe affidavit at the time he made it,I received it into evidence as an exhibit bythe General Counsel.Pucci testified that he first learned of the Gerak affair when Kavanaugh spoketo him about it on May 26. He said Kavanaugh had already decided to dischargeGerak and so instructed Pucci that day.His affidavit instead reads that Kavanaugh"asked me to investigate the absence from work of Oscar Gerak.he told methat Gerak had been in the fight and he figured that he had been absent becauseof it.Kavanaugh asked me to check into the matter to see when Gerak was returningto work. . . . At that time there was no thought of discharging Gerak due to thealtercation:we just wanted to learn when he would be available for work"In directconflict with Kavanaugh's testimony relating to the May 26 conversation, the affidavitmakes no mention of Miller's investigation or any complaints regarding Gerak'sbehavior or employee animosity toward him.As related above, Pucci telephoned Gerak that evening and inquired about hishealth. asked did he want the welfare forms, arranged for Gerak to come to workthe following Monday, and then sent out the sick leave forms. Pucci continuedto testify that he spoke to Kavanaugh again about Gerak on the telephone earlyon May 28 He insisted that as of that moment Kavanaugh still told him nothingabout any dissatisfaction with Gerak's character,about emnloyee complaints con-cerning him, or gave any indication that the employees might refuse to work withhim on his return.He said his understanding with the superintendent up to this1After acknowledging his affidavit Pucci was askedQ. TRIAL EXAMINER:Now, you wouldn't sign anything unless you knew it wastrue,would you 9A The WITNESS : That's correct,I would not sign it. FALSTAFF BREWING CORPORATION301moment was that Gerak would be confronted, upon his return to work, with thedecision to discharge him, and then, if his reasons for his absence were unacceptable,disciplinary action be taken.Again his affidavit completely contradicts his oraltestimony.There Pucci stated that on May 28 Kavanaugh told him the men voicedtheir protest on hearing Gerak was scheduled to return and that they "thoughtGerak should have been discharged."I am utterly unable to reconcile either the respective oral testimony of these twomen, or the hopeless disagreement between their contradictory testimony andPucci's affidavit.Later on May 28 Lewis, the secretary-treasurer of Local 6, spoke to Pucci on thetelephone.He told Pucci that he had received a number of anonymous telephonecalls from union members who were "up in arms" over the Light fight, that thesituationwas "hot and serious," and that he could not be responsible for whatmight happen the following Monday if Gerak returned to work. Pucci denied fromthe stand that Lewis told him to discharge Gerak, but admitted "he [Lewis] probablysuggested we . . . try to do something to keep the man from working.. "Atthis point in Pucci's testimony, there appeared another important contradiction ofhis earlier affidavit.He denied having told Lewis on the telephone there was noground for discharging Gerak.His affidavit instead reads: "I told Lewis that I feltthere was nothing which could justify discharge action at this time, but that wewould investigate further."Lewis also testified concerning his telephone conversation with Pucci.The tenorof his entire testimony was that he was concerned with the possibility of conflict inthe plant when Gerak returned because of anonymous calls he had received fromemployees who were disturbed.He would have it that he called Pucci in order togain time to bring peace in the plant, to restore amicable relations between Gerakand his fellow employees, and eventually to make it possible for Gerak to resumeworking at peace.He said he asked Pucci "not to let Mr. Gerak work for the timebeing.When Pucci asked who would pay the man, Lewis said Falstaff wouldhave to do so.He quoted Pucci as saying on the telephone that the Company didnot know if it was going to retain Gerak.Asked directly by his attorney whetherhe had asked Pucci to discharge Gerak, Lewis replied: "Mr. Craig, you know I'mmuch too smart for that.No, I didn't."Early on May 31 Pucci telephoned the assistant brewmaster, Miller, and toldhim that if Gerak reported to work as previously scheduled he should be paid andsent home.Gerak did not report as arranged.Later that day Pucci appearedat plant No. 5 where Gerak worked, and, outside the brewmaster's office, tookwritten statements from 14 employees, each generally critical of Gerak.Only twoof them referred to any problem over carelessness with proper shutting or openingof valves, and these only suggest indirectly that Gerak may have been the negligentemployee.None of them refers to the Light incident in the washhouse on May 4.They are couched in general terms, vague, and largely full of references back toancient recollection.2As set out above, on June 4 Pucci sent a discharge letter to Gerak, who neversought to obtain any explanation or justification from the Company.On July 6Gerak went to Lewis' office accompanied by his sister (Gerak: "I didn't think it wasproper for me to go through the Company") and asked why he had been fired. Allhe succeeded in hearing from Lewis was: "You know.It is out of my hands."Also, in July, Gerak went to an attorney, Mr. Gilpin, for assistance.The attorneywrote to the president of the Falstaff Corporation, inquiring as to the reason for itsaction.Pucci responded by telephone.Asked by Gilpin why Gerak had been2 The following statement in full, by employee Watson, is typical of the 14,I,Lawrence Watson, wish to state that I feel that Oscar Gerak is an undesirableemployee and wish to see action taken against him to remove him from the jobFor the following reasons: (1) On a number of occasions when he arrived forwork he would ignore any recognition of friendliness and display an arrogant atti-tude.(2)He seldom had a good word for any of his fellow workers, particularlythe men from Illinois-he continually referred to them as "Illinois Hoosiers" or"stump jumpers " (3) When assigned to work on what he called "hard jobs" healmost alwaysmade insulting remarks about the foreman who placed him on thesejobs.(4)He was always jealous of the men who worked in the fermenting cellars(for making overtime) and let it be known that since he was not getting the over-time thefermenting men were called names(profanity).In general I have alwaysfelt that Gerak was a hard man to work with and a person had to be on his guard atall timesto avoid actually fighting with him. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDreleased, Pucci said the Company had received "complaints from union representa-tives."Asked to give specific details, he refused.3D. Further pertinent evidence, analysis, and conclusionsCharged with having released Gerak at the Union's insistence, the Company choseto defend on the affirmative ground that it discharged him because he was an unde-sirable character.On the total evidence in the case, I do not think the RespondentCompany has proved this affirmative defense; in any event, I am convinced it did notdischarge Gerak for that reason.The issue of the case, however, is not why Gerakwas discharged.Rather, as in all proceedings charging unlawful discriminationunder the statute, the question is whether or not the record as a whole supports theaffirmative allegation of the complaint that the Company discharged the employeeat the Union's insistence in order to discourage his exercise of rights guaranteed inSection 7 of the Act.For the reasons appearing below I reject the Company's asserted basis for dis-charge.Gerak testified without contradiction that cussing went on in the plant asa commonplace occurrence, and that all the men were permitted to drink beer on thejob without limitation.Lewis' unrestrained profanity of April 17 at the plant didnot offend the sensibilities of the leadman or the union delegate who silently ac-quiesced.Both Pucci and Kavanaugh said there have been fights in the plant before;Pucci said someone had been discharged years ago but he could not recall details.He also said that so far as discharges are concerned "there has not been anypractices in this area."He then added that no one was ever discharged for fighting.On this point, his affidavit reads: "There have been several other instances wheresome employees would not get along well with each other, and where argumentsand fights may have occurred.This was never the basis for discharge because usu-ally such personality problems could be handled in other ways, either by transfersto other departments or otherwise separating the individuals at fault."Kavanaughsaid, "We don't fire anyone for fighting because it is pretty well, I mean, thathappens, we don't fire them on the grounds of fighting.We are not judges, wedon't know which one is the guilty one, they might both be guilty.We have neverfired anyone for fighting."Moreover, although the Company kept advancing theLight "fight" as one of the provoking causes of the discharge, the truth of thematter is that there was no "fight" in the washhouse on May 4. Instead, as therecord clearly shows, by prearrangement between Light and Steward Caselli, Gerakwas lured into the isolated washhouse expressly so that Light could "have it out"with him.Whether or not Gerak deserved reprimand for his offensive languageconcerning Light's father, indeed, granting, as I certainly do, that he also deserveda good punch in the nose, any kind of a real investigation should have revealed tothe Company that Gerak did not fight, but rather was brutally and deliberatelyassaulted.He never struck a blow, never had an opportunity, and left quietlywithout even attempting to hit back at his tormentors.The very basis of the discharge urged at the hearing-a comprehensive investiga-tion conducted by the assistant brewmaster-if it ever did take place, is highly suspectbecause of its unilateral character.Gerak was never asked his version either of thewashhouse incident or of his relationship with other employees.Quite contrary tothe fairness which Pucci sought to convey, even to the extent of saying it had beendecided to confront Gerak with his accusers before taking action against him, Gerakwas not given any opportunity to exculpate himself.I do not credit any of the testimony offered by Kavanaugh and Pucci at thehearing with respect to the conversations they said they had on May 26 andthereafter.Kavanaugh testified he told Pucci on the 26th to discharge Gerak.Pucci's affidavit flatly contradicts this.Kavanaugh also testified he detailed toPucci on that same day the derogatory reports resulting from Miller's 10-day inves-tigation.Pucci swore to the contrary, and his affidavit shows clearly Kavanaughnever mentioned criticism of Gerak until after Lewis had called Pucci.While insisting, contrary to his affidavit, that he had been ordered on May 26 todischarge Gerak, Pucci's actions thereafter were completely insistent with any such3Attorney Gilpin's testimony was supported by his office memorandum concerning thetelephone conversation, a note which he prepared and placed in his file at the time of histalk with Puce!.At the hearing, Pucci denied having used the phrase "union representa-tives," and said that at best he may have -referred to complaints of "union members."I credit the attorney, who was a clearly disinterested and reputable witness.Againsthim, the totality of Pucci's testimony, evaluated in the light of his completely in-consistent extended prior affidavit, makes it impossible for me to accept his conflictingtestimony. FALSTAFF BREWING CORPORATION303determination.He inquired of Gerak's health, insisted on mailing him welfarebenefit forms, arranged for his return to work on the following Monday, and soadvised the immediate supervisor in Gerak's department.All this, without oncementioning to anyone-except for the well concealed, unrecorded, and confidentialtalking between superintendent and personnel manager-that the Company was inany way dissatisfied with him.But most destructive of the company officials' testimony that they wished to getrid of Gerak, is Pucci's failure to mention the fact to Lewis on the telephone.Pucci's purported explanation of the long delay in carrying out the decision todischarge, of his ostensible and deceptive solicitude toward Gerak in inviting himto work, and of the written gripes which the Company solicited from certain em-ployees, was that all of this was but a scheme which he had envolved to protectthe Company's interest in the situation.And even on this asserted concern overthe Company's interest, Kavanaugh and Pucci could not agree at the hearing.Thesuperintendent said he told Pucci to protect the Company against persons of Gerak's"character."The personnel manager said he was seeking to protect the Companyfrom the "Union." I do not believe either of them.What more protection fromthe "Union" could Pucci need when Lewis himself told him to keep Gerak out ofthe plant? Instead he tells Lewis there were no grounds to justify discharging theman and impliedly suggests Local 6 pay Gerak's wages if it wants him to be kept out.This was hardly the way to carry out Kavanaugh's instructions to discharge.And the timing of what Puccidid,as distinguished from the self-servingconversa-tionsbetween them which the two company officers now advance, is most significantof all.Up to the moment of his talk with Lewis, Pucci had taken no action againstGerak; instead he had treated him as though the Company had no special interestin him at all. Immediately following Lewis' telephone call on May 28, Puccicountermands his instruction to Miller and tells him to refuse to permit Gerak towork Monday.He even tells him to pay Gerak a gratuity to go home-precisely inkeeping with Lewis' highhanded order.Now for the first time he does somethingtomake a "record" to protect the Company-as he said-by having employeescome to Kavanaugh's house and sign general, vague, and not very unusual com-plaints against a fellow employee.With these now in the file for future "protec-tion"-despite the established practice over the years, no previous record of com-plaints have ever been placed in Gerak's personnel folder-Pucci forgets all abouthis strategy to confront Gerak and summarily discharges him without notice.Whatprotection was he building up for his Company?Could it be that all this amountedto was a last minute effort to remove the spotlight from the Union as a movingcause of Gerak's discharge and make it appear instead that the union "members"were the motivating pressure?And finally, when Pucci had an opportunity to come forth with Gerak's assertedmisconduct and undesirable personal characteristics in defense of the Company'saction, he told Gilpin, Gerak's lawyer, only that there had been complaints from"union representatives."If the written statements from employees were to protectthe Company, all he had to do was start reading from them to Mr. Gilpin, whenasked for specific details.Gerak not having been discharged for cause, the next question is whether or nothe was discharged because the authoritative agent of Local 6 so wished. I haveno doubt that that is exactly what happened in this case.As found above, beforeLewis spoke to Pucci on the telephone on May 28, the Company had made nodecision to discharge Gerak at all.He was to report to work the following Monday,but did not do so.Three more days went by and he did not communicate with hisEmployer. I recognize 'a considerable element of doubt as to Gerak's credibility asa witness in this case.He saw a doctor between May 14 and 21, and he admittedthat thereafter for the next 13 days he had no medical attention. It may well bethat his reason for continued absence was something other than ill health. In thetotal context of the record of this case, and with a due appraisal of the tenor ofRobert Lewis' statements from the witness stand, I can easily imagine other possiblereasons for Gerak's continued absence.The question here, however, is not why didGerak absent himself.Rather: why did the Company, having no intention of dis-charging him on Friday, change over the weekend, decide to pay him to stay home,and then fire him without any communication at all?Lewis did not like Gerak.The profane diatribe that he let loose on April 17,when he made a trip to the plant for the express purpose of roundly insulting theemployee, coupled with the enmity bordering on hate he revealed on the witnessstand, leave no doubt that the personal animosity was deeply felt. I need notspeculate as to what was the cause for Lewis' dislike before Gerak, with the twoother employees, complained to the Teamster Monitors in Washington about Lewis'method of administering the affairs of Local 6. Perhaps he took umbrage at Gerak's 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDloose language.This is unlikely,for the record shows clearly that Lewis is not toosensitive to offcolor language himself.More likely,the subject of irritation was thecontinuous and outspoken complaint by Gerak and other utility brewers that theywere precluded from progressing to the "brewer"classificationby Local 6itself.Brewers and utility brewers work side by side and perform duties that are not sub-stantially distinguishable.Nevertheless,as the contract in evidence provides, thoseemployees classified as brewers enjoy seniority prerogativeswhichpermit them tostay in the frequent seasonal layoffs,in consequenceof which their overallearningsare greater than those of the utility brewers.This system has long also providedthat utility brewers may progress through a short apprenticeship and acquire thestatus of brewers.Gerak testified that although he has been a utility brewer forupwards of 20 years he was always denied such opportunity, and the record as awhole leaves no doubt that,right or wrong,he was convinced Lewis, who effectivelycontrolled the policies of the Union, deliberately was responsible for the resultantdiscrimination against Gerak and other members similarly situated in this industryin St. Louis. Indeed, it was this very dissatisfaction which formed the basis of thecomplaint by Gerak, as spokesman for a large group of members of Local 6, whenwhen they wrote to the Monitors and said they were being treated as second-classmembers of the Union. They wrote their letter on May 18, and I find the letter wasreceived in due course within a few days, by both the Monitors in Washington andthe Teamster District Council in St. Louis, of which Lewis is a trustee. I need nofurther evidence than the parties' stipulation that the letter was sent to both thesedestinations, to support the finding, which I make, that Lewis, within a matter of 2or 3 days after May 18, learned that it had been sent. It was only a few days laterthat he spoke with the personnel manager about Gerak.And he told Pucci tokeep Gerak out of the plant.The record evidence is also sufficient to convince me, and I find, that Lewis toldPucci to discharge Gerak.There is no other plausible explanation for the Com-pany's change in attitude toward the employee.Before the conversation with Lewis,all that appears credibly is that Pucci was concerned with ascertaining when Gerakwould return.The officers believed Gerak was out sick; they wanted him to enjoythe contract welfare benefits.After the telephone call, Pucci wanted to pay Gerakto stay home, he sought affidavits to support the justification for a discharge, andwithout more terminated the man.In resistingthe complaintallegationthat Local 6 "caused" the Company to dis-charge Gerak, both Respondents rely largely on the absence of direct evidence thatLewis used the word "discharge" when speaking with the personnel manager. Inthe circumstances of this case, I do not deem the absence of such a literal word afatal defect.There are cases and circumstances in which the absence of direct andpositive proof precludes certain factual findings.There are others in which an in-direct suggestion, a hint, a "wink or a nod." as it were, more than suffices.Lewisis the admitted power in Local 6; he is impatient with"too much democracy."Pucci is afraid,and feels the Company must protect itself against the Union.BothPucci and Lewis said that Lewis requested the Company not to permit Gerak toreturn to work. I view Lewis' almost contemptuous reply to his own lawyer thathe was"much too smart"to use the word"discharge"as a revelation of unboundedconfidence in the ability to hoodwink the entire judicial process. It may be he enjoysexclusive control over the destiny of all the members of Local 6 in St. Louis; he doesnot have a monopoly of human intelligence,even within the confines of a singlecourtroom.Lewis' words and demeanor on the witness stand reveal an unmistakeable arrogancetoward individual employee rights and union members' prerogatives.In the totalpicture, I find his uncorroborated explanation of why he wanted Gerak out of theplant totally unconvincing.According to him his only purpose was to placate thedisturbed employees and toprotect Gerak's employment.If this was his purpose, Ihardly understand the special union meeting he called on September 11 when he spokeat length of the May 18 letter to the Monitors and roundly ridiculed Gerak andthe other two members who had signed it.On his own admission of the hearing,Lewis defended what he had done in connection with Gerak's discharge, gave Gerakan opportunity to make his grievance stick before 500 or 600 union members, andended by calling for a mass demonstration of confidence in himself.I do not believeLewis sought to reconcile any differences between Gerak and other union members.I find. instead,on the entire record,that heverymuch resented Gerak'g attempt toquestion his stewardship of the affairs of Local 6 and had him discharged for thatreason.I am satisfied Lewis saw in these members'appeal to the Monitors a menaceto his continued status as secretary-treasurer of the Union and virtual sole masterof its affairs. FALSTAFF BREWING CORPORATION305IfGerak's statutory privilege to raise a dissenting voice against Lewis as a unionofficial had not been involved, if employment had not been lost because of Gerak'sinsistence upon exercising his statutory rights, there would have been no occasionfor Lewis, at this same September 11 meeting, to express this contempt of theNational Labor Relations Board, to advise all the union members to refuse to giveany information of any kind to any of its representatives, and to curse openly, inthe most offensive street gutter language, one of the very devoted and hard workingLabor Board attorneys stationed in the St. Louis Regional Office.The statute protects the rights of any union member to express his dissatisfactionover the stewardship of elected union officers, and it has been held that activitiesof employees aimed either at removing elected union officers, or at compelling achange in their methods of running the Union, is protected against discharge by theCompany .4 In conclusion I find that by discharging Gerak on June 4, 1959, atthe request of Local 6, the Respondent Company discriminated against him inviolation of Section 8(a)(3) and (1) of the Act, and that by causing such dis-crimination by the Respondent Company, the Respondent Union violated Section8(b)(2) and (1)(A) of the statute.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that Respondent Local 6 and Respondent Falstaff Brewing Cor-poration have engaged in certain unfair labor practices, I will recommend thatthey cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.As to Local 6, I will recommend that it cease and desist from causing orattempting to cause Falstaff Brewing Corporation to discharge employees for pro-testing the conduct of union officers to the Teamsters Monitors or otherwise engag-ing in concerted union activities.As to the Respondent Company I shall recom-mend that it be ordered to cease and desist from discharging employees for engagingin such conduct.I shall also recommend that the Respondent Union and the Respondent Companyjointly and severally make Oscar Gerak whole for any loss of pay he may havesuffered by reason of the discrimination against him, said loss of pay to be com-puted on a quarterly basis in accordance with the formula adopted by the Boardin F.W. Woolworth Company,90 NLRB 289. I shall also recommend that theRespondent Union be required to notify Oscar Gerak and the Respondent Companyinwriting that the Respondent Union has no objection to his employment by theCompany.The Respondent Union shall not be liable for any backpay which mayaccrue for the period beginning 5 days after it notifies the Company and OscarGerak as aforesaid. It is also recommended that the Company make available tothe Board, upon request, payroll and other records to facilitate computation of theamount of backpay due.In view of the nature of the unfair labor practices committed, the commission bythe Respondents of similar and other unfair labor practices may be anticipated.The remedy should be coextensive with the threat. I will therefore also recommendthat the Respondents be ordered to cease and desist from infringing in any manneron the rights of employees guaranteed in Section 7 of the Act.Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Falstaff Brewing Corporation, St. Louis, Missouri, is an employer within themeaning of Section 2(2) of the Act.2.Brewers and Maltsters Local Union No. 6, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.*Local138, International Union of OperatingEngineers,AFL-CIO (A. Cestone Com-pany),118 NLRB 669, enfd. 254 F. 2d 958 (C.A. 2) ;Acme Mattress Co. Inc.,91 NLRB1010, enfd. 192 F. 2d 524 (C.A. 7). 306DECISIONSOF NATIONALLABOR RELATIONS BOARD3.By discriminating in regard to the hire and tenure of employment of OscarGerak, the Respondent Company has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) of the Act.4.By the above conduct, thereby interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed by Section 7 of the Act, RespondentCompany has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a)( I) of the Act.5.By causing the Respondent Company to discriminate against employees inviolation of Section 8(a) (3) of the Act, the Respondent Union has engaged in andisengaging in unfair labor practices within the meaning of Section 8(b)(2) oftheAct.6.By causing the Respondent Company to discriminate as aforesaid, thus re-straining and coercing employees in the exercise of rights guaranteed in Section 7of the Act,the RespondentUnion hasengaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.[Recommendationsomitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Re-lations Act, we hereby notify our employees that:WE WILL NOT discharge employees because they have protested the conductof union officers to the Teamsters Monitors or otherwise engaged in concertedunion activities, or in any other manner discriminate against them in regard tohire or tenure of employment or any term or condition of employment, exceptto the extent permitted by Section 8(a)(3) of the Act, as modified by the Labor-Management and Disclosure Act of 1959.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of the rights guaranteedin Section7 of the Act, exceptto the extent that such rights may be affected by an agreement requiringmembership in a labor organizationas a conditionof employment, as author-ized inSection 8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL make whole Oscar Gerak for any loss of pay he may have sufferedas a resultof our discrimination against him.FALSTAFFBREWINGCORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60days from thedate hereof, and must not bealtered, defaced, or coveredby any other material.APPENDIX BNOTICE TO ALL MEMBERS OF BREWERS AND MALTSTERS LOCAL UNION No. 6,AFFILIATEDWITH INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AND TO ALL EMPLOYEES OF FALSTAFFBREWING CORPORATIONPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby notify you that:WE WILL NOT in any manner cause or attempt to cause Falstaff Brewing Cor-poration to discharge employees because they have protested the conduct ofunion officers to the Teamsters Monitors or otherwise engaged in concertedunion activities, or to discriminate against its employees in any manner inregard to their hire or tenure of employment, or any term or condition ofemployment, except to the extent permitted by Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of 1959. DOUGLAS MOTORS CORP.307WE WILL NOT in any other manner restrain or coerce employees of FalstaffBrewing Corporation,or any employee member of this Union,in the exerciseof rights guaranteed in Section 7 of the Act,except to the extent that such rightsmay be affected by an agreement requiring membership in a labor organization,as a condition of employment,as authorized by Section 8(a)(3) of the Act, asamended by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL make whole Oscar Gerak for any loss of pay he may have sufferedas a result of the discrimination against him.BREWERS AND MALTSTERS LOCAL UNION No. 6,AFFILIATEDWITH INTERNATIONALBROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered Eby any other material.DouglasMotors Corp.andShopmen'sLocal Union No. 471 ofthe International Association of Bridge,Structural and Orna-mental Iron Workers, AFL-CIO, Petitioner.Case No. 13-RC-7070.July 25, 1960DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert G. Mayberry, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer has been engaged in the manufacture of plaster andmortar mixers, snowplows, wrecking cranes, rollers, trailers, andtowing accessories. In addition, the Employer has as a regular busi-ness practice subcontracted to other firms the manufacture of con-crete mixers, towing tools, engine stands, tire spreaders, and towingbars.The Petitioner herein seeks an immediate election among the pro-duction and maintenance employees of the Employer.At the time of128 NLRB No. 31.